Title: To James Madison from Daniel Carroll, 29 November 1791
From: Carroll, Daniel
To: Madison, James


My dear Sir,
Novr. 29th. 1791
I wrote to you a few lines by yesterdays post. The affair of Mr Carrolls House gives us uneasiness on several accounts—as it must wound the feelings of the President, & may be of some injury.
The Major wrote to Mr Carroll in very polite terms to take down his House, being built on public ground. Mr Carroll for answer informd him that whenever it shoud be deemd an obstruction in consequence of buildings in that part of the City, it shou’d be taken down, & that he had written to the President on the Subject. I have not seen what passd, & say only what I hear.
Docr Stuart & myself were together on business abt 10 days past. It seems at that time Majr. L’Enfant told the Docr. that he had written to Mr Carroll as mentiond. If Mr Carroll did not agree, the Docr. desird of the Major that the Letters between Mr Carroll & him shou’d be layd before the Commsrs. at their next meeting which was to be on the friday following. Mr Stuart remain’d under a confidence that this wou’d be done. Major L’Enfant however in two or 3 days proceeded to demolish the House. Mr Carroll apprehending that he woud not wait had gone to Annapolis for advice in consequence of which he obtaind an injungtion in Chancery to stop proceeding with a Summons or Subpœna, for the Major to appear at Annapolis in Decr.
The Commsrs. on their meeting directed those acting under Majr. L’Enfants orders in his absence to desist untill The Commissioners had sent a Memorial to the Assembly, the Substance of which I show’d Mr Jefferson, & I believe yrself in G Town on yr. way to Virga. We fear this matter may give an unfavorable cast to our wishes. Indeed I have considerable anxiety in my mind for the result of that business. I hope for the best. I can only add now that I am Dr Sr yrs. Affy
Danl Carroll
The House is so far demolishd that I suppose it woud not be rebuilt as it stands, if not on public ground.
I can trust to yr. discretion for not being quoted wrong in any thing I write on this Subject.
Comps. to Mr Lee, I shall write to him by next post.
